NUMBER 13-08-00503-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



RAYNALDO MENDEZ,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.



On appeal from the 347th District Court of Nueces County, Texas.




MEMORANDUM OPINION

 
Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam

	Appellant, Raynaldo Mendez, filed a notice of appeal on August 22, 2008,
challenging his conviction for burglary of a habitation.  By order signed October 15, 2008,
the trial court granted appellant's motion for new trial.  
	When the trial court grants a motion for new trial, it restores the case to its position
before the former trial.  See Tex. R. App. P. 21.9(b).   At the new trial, the defendant pled
guilty to robbery with a plea agreement.  On December 3, 2008, the trial court certified that
this "is a plea-bargain case, and the defendant has NO right of appeal" and "the defendant
has waived the right of appeal."   See Tex. R. App. P. 25.2(a)(2).
	On January 21, 2009, this Court notified appellant's counsel of the trial court's
certification and ordered counsel to: (1) review the record; (2) determine whether appellant
has a right to appeal; and (3) forward to this Court, by letter, counsel's findings as to
whether appellant has a right to appeal, or, alternatively, advise this Court as to the
existence of any amended certification.
	On February 7, 2009, counsel filed a letter brief with this Court.  Counsel's response
establishes that the appeal became moot with the granting of a new trial.  Counsel does
not establish that the certification currently on file with this Court is incorrect or that
appellant otherwise has a right to appeal.  
	The Texas Rules of Appellate Procedure provide that an appeal must be dismissed
if the trial court's certification does not show that the defendant has the right of appeal. 
Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4. Accordingly, this appeal is
DISMISSED.  Any pending motions are denied as moot.
										PER CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 26th day of February, 2009.